Case 1:20-cv-21525-UU Document 47 Entered on FLSD Docket 10/26/2020 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                  Case No.: 1:20-cv-21525-UU

 EL NOVILLO RESTAURANT,
 et al.,

        Plaintiffs,
 v.

 CERTAIN UNDERWRITERS AT
 LLOYD’S LONDON, et al.,

       Defendants.
 ___________________________________/

      ORDER RESETTING INITIAL PLANNING AND SCHEDULING CONFERENCE

        THIS CAUSE is hereby re-set for an Initial Planning and Scheduling Conference before

 the Honorable Ursula Ungaro on Wednesday, November 25, 2020, at 10:30 a.m. The parties

 shall be permitted to attend the hearing through Zoom or telephonically.

        DONE AND ORDERED in Chambers at Miami, Florida this 26th__ day of October, 2020.



                                                     __________________________________
                                                     URSULA UNGARO
                                                     UNITED STATES DISTRICT JUDGE
 copies provided: counsel of record
